FILED
                            NOT FOR PUBLICATION                              JAN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE L. CORONA,                                  No. 14-15707

               Plaintiff - Appellant,             D.C. No. 1:13-cv-01581-LJO-MJS

  v.
                                                  MEMORANDUM*
ROBERT CRABTREE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Jorge L. Corona, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety and serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d
1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We

affirm.

      The district court properly dismissed Corona’s action because Corona failed

to allege facts sufficient to show that defendants were deliberately indifferent to his

safety at work or to his leg burns. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (a prison official is deliberately indifferent only if he or she “knows of and

disregards an excessive risk to inmate health or safety”); Gibson v. County of

Washoe, Nev., 290 F.3d 1175, 1188 (9th Cir. 2002) (“If a person should have been

aware of the risk, but was not, then the person has not violated the Eighth

Amendment, no matter how severe the risk.”); see also Toguchi v. Chung, 391 F.3d
1051, 1058-60 (9th Cir. 2004) (a difference of opinion concerning the course of

medical treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion by dismissing Corona’s first

amended complaint without leave to amend after providing Corona with one

opportunity to amend and concluding that further amendment would be futile. See

Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (setting forth

standard of review and explaining that leave to amend should be given unless

amendment would be futile); see also Chodos v. West Publ’g Co., 292 F.3d 992,


                                           2                                     14-15707
1003 (9th Cir. 2002) (“[W]hen a district court has already granted a plaintiff leave

to amend, its discretion in deciding subsequent motions to amend is particularly

broad.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          3                                    14-15707